

	

		II

		109th CONGRESS

		1st Session

		S. 2072

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mr. Reid introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To provide for the conveyance of certain public lands in

		  and around historic mining townsites in Nevada, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the Nevada

			 Mining Townsite Conveyance Act.

		2.Disposal of

			 public lands in mining townsites, Esmeralda and Nye counties, Nevada

			(a)FindingsCongress

			 finds the following:

				(1)The Federal

			 Government owns real property in and around historic mining townsites in the

			 counties of Esmeralda and Nye in the State of Nevada.

				(2)While the real

			 property is under the jurisdiction of the Secretary of the Interior, acting

			 through the Bureau of Land Management, some of the real property land has been

			 occupied for decades by persons who took possession by purchase or other

			 documented and putatively legal transactions, but whose continued occupation of

			 the real property constitutes a trespass upon the title held by

			 the Federal Government.

				(3)As a result of

			 the confused and conflicting ownership claims, the real property is difficult

			 to manage under multiple use policies and creates a continuing source of

			 friction and unease between the Federal Government and local residents.

				(4)All of the real

			 property is appropriate for disposal for the purpose of promoting

			 administrative efficiency and effectiveness, and the Bureau of Land Management

			 has already identified certain parcels of the real property for

			 disposal.

				(5)Some of the real

			 property contains historic and cultural values that must be protected.

				(6)To promote

			 responsible resource management of the real property, certain parcels should be

			 conveyed to the county in which the property is situated in accordance with

			 land use management plans of the Bureau of Land Management so that the county

			 can, among other things, dispose of the property to persons residing on or

			 otherwise occupying the property.

				(b)Mining Townsite

			 DefinedIn this section, the term mining townsite

			 means real property in the counties of Esmeralda and Nye, Nevada, that is owned

			 by the Federal Government, but upon which improvements were constructed because

			 of a mining operation on or near the property and based upon the belief

			 that—

				(1)the property had

			 been or would be acquired from the Federal Government by the entity that

			 operated the mine; or

				(2)the person who

			 made the improvement had a valid claim for acquiring the property from the

			 Federal Government.

				(c)Conveyance

			 Authority

				(1)In

			 generalNotwithstanding sections 202 and 203 of the

			 Federal Land Policy and Management Act of

			 1976 (43 U.S.C. 1712, 1713), the Secretary of the Interior, acting

			 through the Bureau of Land Management, shall convey, without consideration, all

			 right, title, and interest of the United States in and to mining townsites

			 (including improvements thereon) identified for conveyance on the maps entitled

			 Original Mining Townsite, Ione, Nevada and Original

			 Mining Townsite, Gold Point, Nevada and dated October 17, 2005.

				(2)Availability of

			 mapsThe maps referred to in paragraph (1) shall be on file and

			 available for public inspection in the appropriate offices of the Secretary of

			 the Interior, including the office of the Bureau of Land Management located in

			 the State of Nevada.

				(d)Recipients

				(1)Original

			 recipientSubject to paragraph (2), the conveyance of a mining

			 townsite under subsection (c) shall be made to the county in which the mining

			 townsite is situated.

				(2)Reconveyance to

			 occupantsIn the case of a mining townsite conveyed under

			 subsection (c) for which a valid interest is proven by one or more persons,

			 under the provisions of Nevada Revised Statutes Chapter 244, the county that

			 received the mining townsite under paragraph (1) shall reconvey the property to

			 that person or persons by appropriate deed or other legal conveyance as

			 provided in that State law. The county is not required to recognize a claim

			 under this paragraph submitted more than 10 years after the date of the

			 enactment of this Act.

				(e)Protection of

			 Historic and Cultural ResourcesAs a condition on the conveyance

			 or reconveyance of a mining townsite under subsection (c), all historic and

			 cultural resources (including improvements) on the mining townsite shall be

			 preserved and protected in accordance with applicable Federal and State

			 law.

			(f)Valid Existing

			 RightsThe conveyance of a mining townsite under this section

			 shall be subject to valid existing rights, including any easement or other

			 right-of-way or lease in existence as of the date of the conveyance. All valid

			 existing rights and interests of mining claimants shall be maintained, unless

			 those rights or interests are deemed abandoned and void or null and void

			 under—

				(1)section 2320 of

			 the Revised Statutes (30 U.S.C. 21 et seq.);

				(2)the

			 Federal Land Policy and Management Act of

			 1976 (43 U.S.C. 1701 et seq.); or

				(3)subtitle B of

			 title X of the Omnibus Budget Reconciliation

			 Act of 1993 (30 U.S.C. 28(f)–(k)), including regulations promulgated

			 under section 3833.1 of title 43, Code of Federal Regulations or any successor

			 regulation.

				(g)SurveyA

			 mining townsite to be conveyed by the United States under this section shall be

			 sufficiently surveyed to legally describe the land for patent

			 conveyance.

			(h)ReleaseOn

			 completion of the conveyance of a mining townsite under subsection (c), the

			 United States shall be relieved from liability for, and shall be held harmless

			 from, any and all claims arising from the presence of improvements and

			 materials on the conveyed property.

			(i)Authorization

			 of AppropriationsThere is authorized to be appropriated to the

			 Secretary of the Interior such amounts as may be necessary to carry out the

			 conveyances required by this section, including funds to cover the costs of

			 cadastral and mineral surveys, mineral potential reports, hazardous materials,

			 biological, cultural and archaeological clearances, validity examinations and

			 other expenses incidental to the conveyances.

			

